Title: From George Washington to William Crawford, 20 July 1757
From: Washington, George
To: Crawford, William



[Fort Loudoun, 20 July 1757]
To Ensign CrawfordBy George Washington Esquire; Colonel of the Virginia Regiment.


You are ordered forthwith to go in pursuit of Wm Smith, a Deserter from the aforesaid regiment, and to use your best endeavours to apprehend and bring him to justice at this place.
If he shou’d resist, and stand upon his defence, contrary to the Laws of the country; you are in that case, to fire upon him as an Enemy. Given &c. this 20th July 1757.

G:W.

